Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Odessa on 7/19/22.

The application has been amended as follows: 

1. (Currently Amended) A non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors to perform steps of: receiving a domain of interest; performing an analysis of the domain to extract namespaces of the domain, hosts associated with the domain, subdomains associated with the domain, namespaces of the subdomains, and addresses including address ranges of any identified namespaces; performing a Common Vulnerabilities and Exposures (CVE) search based on the analysis to identify a CVE list associated with the domain; performing one or more security tests, wherein the risk associated with the domain is based on the domain and the one or more security tests to provide a risk associated with a device, and wherein security tests are performed both on and off of a network to analyze changes dependent on the network connection; 
determining weightings of the namespaces of the domain and the subdomains to provide a name list; obtaining cloud monitoring content associated with the domain; and utilizing the name list, the CVE list, the risk associated with the device, and the cloud monitoring content to determine a risk associated with the domain.  
2. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the steps further include displaying the risk in a summarized manner in a User Interface with associated details of the name list, the CVE list, and the cloud monitoring content; and providing one or more remediation actions based on the risk.  
3. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the weightings of the namespaces includes predetermine weights based on a hostname.  
4. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the addresses including the address ranges are utilized to identify exposed servers.  
5. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the analysis utilizes open source intelligence (OSINT) sources.  
6. (Canceled)  
7. (Original) The non-transitory computer-readable storage medium of claim 1, wherein the analysis includes subdomain enumeration, reverse lookups, Autonomous System Name (ASN) lookup, and hosting lookup.  
8. (Currently Amended) An apparatus comprising: a network interface communicatively coupled to a network; a processor communicatively coupled to the network interface; and memory storing computer-executable instructions that, when executed, cause the processor to receive a domain of interest; perform an analysis of the domain to extract namespaces of the domain, hosts associated with the domain, subdomains associated with the domain, namespaces of the subdomains, and addresses including address ranges of any identified namespaces; perform a Common Vulnerabilities and Exposures (CVE) search based on the analysis to identify a CVE list associated with the domain; performing one or more security tests, wherein the risk associated with the domain is based on the domain and the one or more security tests to provide a risk associated with a device, and wherein security tests are performed both on and off of a network to analyze changes dependent on the network connection; 
determine weightings of the namespaces of the domain and the subdomains to provide a name list; obtain cloud monitoring content associated with the domain; and utilize the name list, the CVE list, the risk associated with the device, and the cloud monitoring content to determine a risk associated with the domain.  
9. (Original) The apparatus of claim 8, wherein the instructions that, when executed, further cause the processor to cause display of the risk in a User Interface with associated details of the name list, the CVE list, and the cloud monitoring content; and provide one or more remediation actions based on the risk.  
10. (Original) The apparatus of claim 8, wherein the weightings of the namespaces includes predetermine weights based on a hostname.  
11. (Original) The apparatus of claim 8, wherein the addresses including the address ranges are utilized to identify exposed servers.  
12. (Original) The apparatus of claim 8, wherein the analysis utilizes open source intelligence (OSINT) sources.  
13. (Canceled)  
14. (Original) The apparatus of claim of claim 8, wherein the analysis includes subdomain enumeration, reverse lookups, Autonomous System Name (ASN) lookup, and hosting lookup.  
15. (Currently Amended) A method comprising: receiving a domain of interest; performing an analysis of the domain to extract namespaces of the domain, hosts associated with the domain, subdomains associated with the domain, namespaces of the subdomains, and addresses including address ranges of any identified namespaces; performing a Common Vulnerabilities and Exposures (CVE) search based on the analysis to identify a CVE list associated with the domain; performing one or more security tests, wherein the risk associated with the domain is based on the domain and the one or more security tests to provide a risk associated with a device, and wherein security tests are performed both on and off of a network to analyze changes dependent on the network connection; 
determining weightings of the namespaces of the domain and the subdomains to provide a name list; obtaining cloud monitoring content associated with the domain; and utilizing the name list, the CVE list, the risk associated with the device, and the cloud monitoring content to determine a risk associated with the domain.  
16. (Original) The method of claim 15, further comprising displaying the risk in a User Interface with associated details of the name list, the CVE list, and the cloud monitoring content; and providing one or more remediation actions based on the risk.  
17. (Original) The method of claim 15, wherein the weightings of the namespaces includes predetermine weights based on a hostname.  
18. (Original) The method of claim 15, wherein the addresses including the address ranges are utilized to identify exposed servers.  
19. (Original) The method of claim 15, wherein the analysis utilizes open source intelligence (OSINT) sources.  
20. (Original) The method of claim 15, wherein the analysis includes subdomain enumeration, reverse lookups, Autonomous System Name (ASN) lookup, and hosting lookup.   


Allowable Subject Matter

Claims 1-5, 7-12, 14-20 are allowed over the prior art of record.  Claims are viewed as allowed due to Applicant amendments and Examiner’s supplemental amendment.  Claims are viewed as allowable over at least prior art combination of Yampolskiy US 9,294,498 and 
Crabtree US 2020/0374316.
	Claims should be viewed as allowable in their entirety.  No single claim element should be viewed as novel on its own merits.  It is the claims when viewed as a whole that are allowable over the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439